DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-10, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cazes et al (U.S. 2016/0245357)
Regarding claims 1-2, 6-7, 9-10, 14-15, Cazes discloses a vehicle comprising: a body including a passenger compartment; a pair of front wheels; a pair of rear wheels (figure 6 shows a passenger compartment, a pair of front wheels and rear wheels); and a frame (see figure 11) supporting the body, the pair of front wheels, and the pair of rear wheels, the frame including: a bumper support frame member (bumper support frame member 10 for supporting bumper crossbar 20); and a longitudinal frame member (30) coupled to the bumper support frame member (10), the longitudinal frame member (30) including a rail member (30) having an asymmetric crash response (see paragraph 0097), wherein the rail member (30) includes an outboard rail element (39), an inboard rail element (33), an upper rail element (35), and a lower rail element (36), the upper rail element (35) and the lower rail element (36) extending between and connecting with the outboard rail element (39) and the inboard rail element (33), further comprising an insert (200) extending through the bumper support frame member (10) to the rail member (30), wherein in the insert (200) is directly attached to the outboard rail element (39).  
Regarding claims 17-18 and 20, Cazes discloses a method of forming a vehicle frame comprising: forming a longitudinal frame member (30) having an asymmetric crash response (see paragraph 0097), wherein forming the longitudinal frame member includes forming a rail member (30) having an outboard rail element (39), an inboard rail element (33), an upper rail element (35), and a lower rail element (36); 11connecting a bumper support frame member (10) to the longitudinal rail member (30); and providing an insert  (200) in the bumper support frame member (10) that directly connected with the outboard rail element (39).
Allowable Subject Matter
Claims 3-5, 8, 11-13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        August 25, 2022